Citation Nr: 0300727	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  01-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 
2000, a statement of the case was issued in December 2000, 
and a substantive appeal was received in January 2001.

Certain evidence was received subsequent to the most 
recent supplemental statement of the case in March 2002.  
It appears that a portion of this evidence is relevant to 
a claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability.  The Board notes that such a total rating was 
granted by rating decision in July 2002.  To the extent 
that any of the newly received evidence is relevant to the 
increased rating for low back disability issue currently 
on appeal, there is no detriment to the veteran due to any 
failure to issue a supplemental statement of the case in 
light of the following decision of the Board. 


FINDING OF FACT

The veteran's service-connected low back disability, 
described for rating purposes as lumbosacral strain, is 
productive of neurological symptomatology which results in 
a disability picture which, with consideration given to 
additional functional loss due to pain, weakness, fatigue 
and incoordination, more nearly approximates pronounced 
intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for entitlement to a 60 percent disability 
rating for disability described for rating purposes as 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§  4.7, 4.71a, 
Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, reports of VA examinations and outpatient 
treatment records, statements from the veteran's private 
physicians, and records from the social security 
administration which include private treatment reports.  
As the record shows that the veteran has been afforded VA 
examinations in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been 
met. No additional pertinent evidence has been identified 
by the veteran as relevant to the issues on appeal.  

Additionally, the Board notes that the veteran has been 
placed on notice of the evidence and criteria necessary to 
warrant entitlement to a higher rating.  The discussions 
in the rating decision, statement of the case, 
supplemental statement of the case, and other 
correspondence have informed the veteran of the 
information and evidence necessary to warrant entitlement 
to the benefit sought.  Specifically, by the April 2002 
supplemental statement of the case, the veteran was 
specifically advised of the provisions of the new VA 
regulations regarding the timing and scope of VA 
assistance, including the type of evidence necessary to 
substantiate his claim for service connection as well as 
the types of evidence VA would assist him in obtaining.  
Accordingly, there is no further duty to notify.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board therefore finds that the notice requirements of 
the new law and regulation have been met.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected lumbosacral strain 
warrants a higher disability rating.  Disability 
evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where entitlement to compensation has already 
been established and the veteran claims an increased 
rating, the United States Court of Appeals for Veterans 
Claims (Court) has held that the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

By an August 1957 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
residuals of a back injury, finding that the veteran 
sustained a sacroiliac strain as a result of a parachute 
jump in June 1955 and that he had continued to complain of 
recurrent back pain.  This disorder was evaluated as 10 
percent disabling under Diagnostic Code 5295 for 
lumbosacral strain.  Thereafter, pursuant to routine VA 
examination, the schedular rating for the veteran's 
lumbosacral strain was reduced to zero percent disabling 
by a June 1962 rating decision.  The current appeal arises 
from an August 2000 rating decision in which the RO 
granted the veteran's November 1999 request for an 
increased rating and assigned an evaluation of 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
This determination was based on a February 2000 report of 
VA examination which revealed that the veteran's service 
connected residuals of low back injury was productive of 
severe limitation of motion and arthritic changes.  

Diagnostic Code 5295 provides that a rating of 40 percent 
is warranted where there is severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space.  A schedular evaluation of 40 percent is the 
highest rating available under Diagnostic Code 5295.

Similarly, 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
provides that a 40 percent schedular evaluation is 
warranted for severe limitation of motion of the lumbar 
spine.  An evaluation of 40 percent disabling is the 
highest rating available under Diagnostic Code 5292.

The veteran's medical records, including his February 2000 
and July 2001 VA examination reports and VA outpatient 
records, indicate that he has severe limitation of motion 
of the lumbar spine and severe lumbosacral strain; 
however, the veteran is already receiving the maximum 
rating available under Diagnostic Code 5292 for limitation 
of motion and Diagnostic Code 5295 for lumbosacral strain.  

The Board notes that additional consideration may be given 
when evaluating a musculoskeletal disability for 
functional loss pursuant to 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, when a 
disability is assigned the maximum rating for loss of 
range of motion, application of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca is not required.  Johnston v. Brown, 10 Vet. 
App.  80, 85 (1997). 

In his January 2001 substantive appeal, VA Form 9, the 
veteran asserted that his back disability is productive of 
radiating pain to the lower extremity with little relief 
which is more properly characterized as 60 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
for intervertebral disc syndrome.  

While this appeal was pending, the applicable rating 
criteria for Diagnostic Code 5293 were amended effective 
from September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002).  By letter dated in November 2002 from the 
Board, the veteran was advised of the change in the rating 
criteria for intervertebral disc syndrome as set forth in 
Diagnostic Code 5293, effective September 23, 2002.  He 
was afforded the opportunity to respond, but indicated 
that he had no further evidence or argument to submit.  

Diagnostic Code 5293 as in effect prior to September 23, 
2002, provided that a 60 percent evaluation was warranted 
for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  As of September 23, 2002, Diagnostic 
Code 5293 provides that a 60 percent rating is warranted 
for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

Although the veteran's disability has been described for 
rating purposes as lumbosacral strain, he also clearly 
suffers from disc disease.  Specifically, the veteran has 
been diagnosed with degenerative disc disease at L1-L2 and 
from L3 to S1 based on X-ray testing in February 2000 and 
magnetic resonance imaging scan (MRI) performed in 
February 2001.  There is no clear medical evidence 
differentiating the disc disease symptoms from the 
lumbosacral strain, and the Board therefore finds that all 
low back symptomatology must be considered in evaluating 
the service-connected disability.  

The record shows that the veteran has reported low back 
pain on a daily basis, and there is no reason to doubt his 
complaints in this regard in light of the results of x-ray 
studies.  While no muscle spasm was noted on either the 
February 2000 or July 2001 VA examinations, there was 
evidence of pain.  The July 2001 examiner reported 
functional loss due to pain as moderately severe.  The 
provisions of 38 C.F.R. §§ 4.40, 4.45 are also applicable 
to disability evaluated under Diagnostic Code 5293.  See 
VAOPGCPREC 36-97 (December 12, 1997).  Moreover, while not 
clear, it appear that only trace ankle jerk was noted at 
the time of the February 2000 examination.  Subsequent VA 
outpatient records document continuing complaints of pain 
and a February 2001 private medical record is to the 
effect that an MRI of the lumbar spine revealed disc 
bulging at various points in the lumbar and thoracic 
spines.  There is also evidence of record showing 
complaints of radiating pain.  

The evidence does not clearly show that the criteria for a 
60 percent rating under the old version of Diagnostic Code 
5293 have been met.  However, there is sufficient 
persuasive evidence to place the positive evidence into a 
state of balance with the negative evidence on this 
matter.  Under such circumstances, the benefit of the 
doubt goes to the veteran.  38 U.S.C.A. § 5107(b).  
Accordingly, the Board finds that a 60 percent rating is 
warranted under the old version of Code 5293. 

However, a higher rating is not warranted.  A 60 percent 
rating is the highest available under Code 5293, and no 
other diagnostic criteria allowing for a higher rating are 
applicable in this particular case.  Further, the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to a 60 percent rating for service-connected 
lumbosacral strain is warranted.  The appeal is granted to 
this extent, subject to VA laws and regulations governing 
payment of monetary benefits. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

